Exhibit 10.1

 

[g138391ki01i001.jpg]

 

PROMISSORY NOTE

 

$10,000,000.00

 

Promissory Note Date: June 11, 2013

Date of Advance:                                 (to be inserted by Lender)

 

FOR VALUE RECEIVED, STELLARIS LLC, a limited liability company organized under
the laws of the State of Nevada and having a principal place of business at
26000 Commercentre Drive, Lake Forest, California 92630 (“Borrower”) hereby
promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation,
for itself and as agent for any affiliate of Fifth Third Bancorp (together with
its successors and assigns, the “Lender”) the principal amount of Ten Million
Dollars ($10,000,000.00), with interest at the Interest Rate (as defined below)
and all other Obligations on or before June 15, 2018 (“Maturity Date”) pursuant
to the Loan Agreement (as defined below).

 

Lender and Borrower have entered into that certain Master Loan and Security
Agreement dated as of August 31, 2009 (the “Loan Agreement”), pursuant to which
Lender has agreed to make the Loan to Borrower.  The Obligations of Borrower are
secured by the Collateral as provided in the Loan Agreement and this Note shall
be subject to the terms and conditions of the Loan Agreement.  Capitalized terms
used herein and not otherwise defined shall have the meaning attributed thereto
in the Loan Agreement.  This Note relates to the Equipment described on Schedule
A hereto.

 

Borrower agrees that Lender may insert the date(s) of “Advance” (above) after
Borrower executes this Promissory Note as the date(s) on which the proceeds of
this Note are disbursed by Lender.

 

As used herein, “Interest Rate” shall mean the percentage per annum equal to one
and 84/100 percent (1.84%); provided, however, that (A) such Interest Rate is
based on an interest rate swap rate for a term most closely corresponding to the
maturity of this Note as quoted in the Bloomberg SWAP Rate report) as of the
date of this Note and (B) if this Note is not funded by Lender on or before
June 19, 2013, then such Interest Rate may be adjusted by Lender based upon a
corresponding increase in the interest rate swap rate quoted in such Release as
in effect on the date of the Advance.  Lender will provide Borrower with written
notice of any such adjustment. Interest shall be computed on the basis of a year
of 360 days consisting of twelve 30-day months, and shall accrue on the
outstanding principal amount hereunder from and including the date each Advance
is made to but excluding the date the entire principal amount hereunder is paid
in full.

 

Except as otherwise provided in the Loan Agreement, principal and interest due
hereunder shall be payable as follows:

 

Principal and interest shall be payable in 60 equal monthly installments, each
on the 15th day of each calendar month, of $174,587.44 commencing on the 15th
day of July, 2013, with the entire unpaid principal amount hereof, together with
all accrued and unpaid interest, charges, fees or other Advances, if any, due on
the Maturity Date.  Interest that accrues from the date of each Advance through
but not including the above payment commencement date shall be payable in
arrears on the fifteenth day of the calendar month following the date of
Advance.

 

Borrower may prepay this Note only (1) pursuant to Section 8 of the Loan and
Security Agreement following the occurrence of an Event of Loss; or (2) from and
after the first (1st) anniversary of the date the Loan is made hereunder,
Borrower may prepay, in whole but not in part, the principal

 

--------------------------------------------------------------------------------


 

outstanding hereunder by paying to Lender such outstanding principal, together
with all accrued and unpaid interest thereon at the Interest Rate and other
Obligations, plus, as liquidated damages for the cost of making funds available
to Borrower hereunder and not as a penalty, a prepayment premium equal to the
applicable corresponding percentage below multiplied by the principal
outstanding at the time of prepayment:

 

Date of Prepayment (from Date of Advance):

 

Premium

 

 

 

 

 

Prior to the 1st anniversary

 

3.00

%

On or after the 1st anniversary, but prior to the 2nd anniversary

 

2.00

%

On or after 2nd anniversary, but prior to the 3rd anniversary

 

1.00

%

On or after 3rd anniversary

 

0.00

%

 

The first anniversary date occurs on the date, which is twelve (12) months from
the date of the Advance.

 

Upon the occurrence of an Event of Default, Lender shall have all the rights and
remedies specified in the Loan Agreement.

 

Borrower waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Ohio.  Any judicial proceeding arising out of or relating to this Note
may be brought in any court of competent jurisdiction in Hamilton County, Ohio
and each of the parties hereto (i) accepts the nonexclusive jurisdiction of such
courts and any related appellate court and agrees to be bound by any judgment
rendered by any such court in connection with any such proceeding and
(ii) waives any objection it may now or hereafter have as to the venue of any
such proceeding brought in such court or that such court is an inconvenient
forum.  EACH OF THE BORROWER AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO THIS NOTE.

 

All notices delivered hereunder shall be made and delivered in accordance with
the terms of the Loan Agreement.

 

Borrower acknowledges and agrees that time is of the essence with respect to its
performance under this Note.  Any failure of Lender to require strict
performance by Borrower or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Note.  This
Note shall be binding upon, and inure to the benefit of, the parties hereto,
their permitted successors and assigns; provided, however that Borrower may not
assign or transfer any of its rights, interest or obligations hereunder without
the prior written consent of Lender.

 

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law.  Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the 11th day of
June, 2013.

 

 

BORROWER:

 

 

 

STELLARIS LLC

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

Alfons Theeuwes

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

PROMISSORY NOTE DATED JUNE 11, 2013

 

DESCRIPTION OF EQUIPMENT

 

(SEE ATTACHED)

 

--------------------------------------------------------------------------------


 

SCHDULE A FOR PROMISORY NOTE

 

EQUIP

 

OU OR

 

 

 

 

 

LIEN

 

 

 

 

 

OU

 

ASSET #

 

YEAR

 

DESCRIPTION

 

AMOUNT

 

SERIAL NUMBER

 

LOCATION

 

JCG

 

BNC0006

 

1980

 

ROSS MOBILINER 250 - 10 CY

 

180,000.00

 

9024

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

BNC0009

 

2001

 

MG12CP ERIE CONCRETE PLANT

 

400,000.00

 

MG-7400

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0113

 

1986

 

C-150-F-VA ROUGH TERRAIN CRANE

 

30,000.00

 

GDCC-9548

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0127

 

1991

 

C-150-F ROUGH TERRAIN CRANE

 

40,000.00

 

2000008U-010056

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0138

 

1999

 

GROVE RT530 ROUGH TERRAIN CRANE

 

70,000.00

 

220848

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0139

 

2005

 

GROVE RT530 ROUGH TERRAIN CRANE

 

95,000.00

 

223856

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0142

 

2007

 

GROVE RT530E ROUGH TERRAIN CRANE

 

145,000.00

 

227142

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

CM0146

 

2009

 

IC80-1H BRODERSON CARRY DECK

 

100,000.00

 

615204

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0373

 

1978

 

LINKBELT CRANE CRAWLER

 

75,000.00

 

4E-730

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0438

 

1981

 

LINKBELT CRANE CRAWLER

 

130,000.00

 

21 HI-547-G

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0448

 

1988

 

AMERICAN CRANE CRAWLER

 

200,000.00

 

88006-AT-3442

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0449

 

1977

 

9270 AMERICAN CRANE-CRAWLER 2 DRUM

 

200,000.00

 

GS-19090

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0454

 

1991

 

M50-W MANITOWOC CRANE-CRAWLER

 

125,000.00

 

510677

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0456

 

1991

 

M50-W MANITOWOC CRANE-CRAWLER

 

125,000.00

 

510503

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0466

 

2007

 

14000 MANITOWOC CRANE-CRAWLER

 

1,000,000.00

 

140001041

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

D0467

 

2008

 

CK1600 KOBELOC CRANE-CRAWLER

 

600,000.00

 

GN03-02187

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0167

 

2006

 

CAT M318C WHEELED EXCAVATOR

 

80,000.00

 

OH2D00647

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0174

 

2008

 

CAT 345CL EXCAVATOR

 

180,000.00

 

PJW1786

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0188

 

2008

 

CAT 325DL EXCAVATOR

 

125,000.00

 

SCR00722

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0189

 

2008

 

CAT 320DL EXCAVATOR

 

95,000.00

 

PAB07453

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0192

 

2009

 

336D CAT EXCAVATOR

 

200,000.00

 

W3K00668

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0193

 

2009

 

336D CAT EXCAVATOR

 

200,000.00

 

W3K00666

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EB0197

 

2010

 

LIEBHERR R954CHD-976 EXCAVATOR

 

380,000.00

 

28119

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

EP0174

 

1998

 

CAT 3412 GENERATOR

 

50,000.00

 

81Z22804

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

FBS0027

 

2006

 

BIDWELL 4800 SCREED

 

60,000.00

 

48-20061116-2-XB

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

FBS0028

 

1999

 

BIDWELL HD36FT BRIDGE SCREED

 

30,000.00

 

48-99926-2-HD

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

FC0057

 

1999

 

GOMACO TC600 CURE MACHINE

 

40,000.00

 

904400045

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

FS0002

 

1990

 

CMI PS350 CONCRETE PLACER SPREADER

 

50,000.00

 

527050

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

G0453

 

2004

 

CAT 140H MOTOR GRADER

 

115,000.00

 

CCA01144

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

G0464

 

2008

 

CAT 140M MOTOR GRADER

 

190,000.00

 

B9D01066

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

G0466

 

2008

 

CAT 140M MOTOR GRADER W/GPS

 

190,000.00

 

B9D01202

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

G0469

 

2008

 

CAT 140M MOTOR GRADER

 

190,000.00

 

B9D00773

 

37110 Hwy 30, Geismar, LA 70734

 

 

--------------------------------------------------------------------------------


 

JCG

 

G0470

 

2008

 

CAT 140M MOTOR GRADER

 

190,000.00

 

B9D00729

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

H0044

 

1981

 

D46 HAMMER-DIESEL-DELMAG

 

30,856.87

 

533

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

H0066

 

2006

 

D30 HAMMER-DIESEL-DELMAG

 

45,000.00

 

0604391

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

H0067

 

2006

 

D25-32 HAMMER-DIESEL-DELMAG

 

45,000.00

 

0604414

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

H0073

 

2008

 

HAMMER-DIESEL

 

45,000.00

 

0704493

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

H0074

 

2007

 

D30 HAMMER-DIESEL-DELMAG

 

40,000.00

 

200704497

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LH0084

 

2005

 

CAT 420D BACKHOE IT 4X4

 

30,000.00

 

BLN11510

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LH0085

 

2005

 

CAT 420D BACKHOE IT 4X4

 

30,000.00

 

BLN11837

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LH0093

 

2007

 

CAT 420E BACKHOE IT 4X4

 

40,000.00

 

KMW00929

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LH0094

 

2008

 

CAT 420E BACKHOE IT 4X4

 

45,000.00

 

KMW2381

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LH0103

 

2011

 

BACKHOE 420E

 

70,000.00

 

DAN01650

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0396

 

2006

 

TH360B CAT FORKLIFT

 

30,000.00

 

SLE04849

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0401

 

2007

 

HL740 HYUNDAI WHEEL LOADER

 

45,000.00

 

LF0210368

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0413

 

2008

 

CAT 930H WHEEL LOADER

 

95,000.00

 

DHC00601

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0414

 

2008

 

CAT 930H WHEEL LOADER

 

95,000.00

 

DHC00603

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0418

 

2008

 

CAT 930H WHEEL LOADER

 

95,000.00

 

DHC00674

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

LW0423

 

2008

 

CAT 930H WHEEL LOADER

 

95,000.00

 

DHC00602

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

M0080

 

2009

 

PUGMILL SYSTEMS 500 BASE

 

200,000.00

 

1586-500B-2

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

MC0072

 

2007

 

GOMACO GHP2800 PAVER

 

500,000.00

 

905200-146

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

MC0073

 

2005

 

GOMACO PAVER COMMANDER III

 

125,000.00

 

900100-650

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

PS0007

 

2000

 

CMI MATERIAL PLACER MTP-4004

 

100,000.00

 

537188

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

R0234

 

2005

 

CAT ROLLER PNUE PS360C

 

65,000.00

 

PJF00304

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

RA0142

 

1983

 

CAT ROLLER COMPACTOR 815B

 

60,000.00

 

17Z00402

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

RA0156

 

1988

 

CAT ROLLER COMPACTOR 815B

 

70,000.00

 

17Z00952

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

RA0214

 

1999

 

CAT ROLLER W/SHELL CS563

 

35,000.00

 

4LN00951

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

RA0215

 

1999

 

CAT ROLLER W/SHELL CS563

 

35,000.00

 

4LN00912

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

RA0250

 

2007

 

CAT ROLLER W/SHELL CS533

 

65,000.00

 

DAK00617

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

SP0124

 

1999

 

BLAW KNOX ROAD WIDENER RW195

 

60,000.00

 

19527

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0475

 

2007

 

CAT D6N DOZER LGP

 

115,000.00

 

ALY03169

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0476

 

2007

 

CAT D6N DOZER LGP

 

115,000.00

 

ALY03175

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0482

 

2007

 

CAT DOZER D5G LGP

 

50,000.00

 

RKG02996

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0483

 

2007

 

CAT DOZER D5G LGP

 

50,000.00

 

RKG03614

 

37110 Hwy 30, Geismar, LA 70734

 

 

--------------------------------------------------------------------------------


 

JCG

 

T0502

 

2007

 

CAT DOZER D5G LGP

 

50,000.00

 

RKG03613

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0506

 

2009

 

CAT DOZER D6N LGP

 

160,000.00

 

DJY01626

 

37110 Hwy 30, Geismar, LA 70734

 

JCG

 

T0546

 

2012

 

CAT DOZER D6T W/GPS

 

315,000.00

 

GMK00698

 

37110 Hwy 30, Geismar, LA 70734

 

STE

 

264023

 

2007

 

JLG SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027354

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264027

 

2007

 

JLG SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160029697

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264005

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027192

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264006

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027107

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264007

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027197

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264008

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027316

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264009

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027389

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264010

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027119

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264011

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027185

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264012

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027182

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264013

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027073

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264015

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027386

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264016

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027423

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264017

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027356

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264018

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027229

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264019

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027392

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264020

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027102

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264021

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027188

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264022

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160027396

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264024

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160029703

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264025

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160029694

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264026

 

2007

 

SKYTRAK 10K REACH LIFT

 

60,000.00

 

0160029714

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264014

 

2008

 

JLG SKYTRAK 10K REACH LIFT

 

70,000.00

 

0160033249

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264028

 

2008

 

JLG SKYTRAK 10K REACH LIFT

 

70,000.00

 

0160033258

 

26000 Commercentre Drive, Lake Forest CA 92630

 

STE

 

264029

 

2008

 

JLG SKYTRAK 10K REACH LIFT

 

70,000.00

 

0160033256

 

26000 Commercentre Drive, Lake Forest CA 92630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL LIEN AMOUNT

 

10,455,856.87

 

 

 

 

 

 

 

 

 

 

 

TOTAL LOAN AMOUNT

 

10,000,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------